

 
Exhibit 10.40
 
 
COLLATERAL PLEDGE AGREEMENT
 
 
Date: April 6, 2007


DEBTOR:
 
Pacific CMA International, LLC
   
153-04 Rockaway Boulevard
   
Jamaica, New York 11434
   
Telecopier No. 718-949-6260
SECURED PARTY:
 
Wells Fargo Bank, National Association, acting through its Wells Fargo Business
Credit operating division
   
119 West 40th Street 16th Floor
   
New York, New York 10018-2500



 1. Security Interest and Collateral. To secure the payment and performance of
the Indebtedness (as defined below) which Airgate International Corporation, a
New York corporation, Airgate International Corporation (Chicago), an Illinois
corporation, and Paradigm International Inc., a Florida corporation
(collectively and individually referred to as the “Borrowers”) may now or at any
time hereafter owe to the Secured Party, the Debtor hereby grants the Secured
Party a security interest (herein called the “Security Interest”) in  all
property of any kind now or at any time hereafter owned by the Debtor, or in
which the Debtor may now or hereafter have an interest, which may now be or may
at any time hereafter (i) come into the possession or control of the Secured
Party or into the possession or control of the Secured Party’s agents or
correspondents, whether such possession or control is given for collateral
purposes or for safekeeping; or (ii) be transferred or assigned to the Secured
Party by any means permitted under Article 8 of the Uniform Commercial Code
including, but not limited to, (A) those shares of stock held by Debtor and
listed on Schedule 1 hereto and any certificates representing such shares, (B)
the limited liability company membership interests held by Debtor and listed on
Schedule 1 hereto and any certificates representing such interests and all of
Debtor’s rights, powers and remedies under each operating agreement or limited
liability company agreement relating to such interests, and (C) all dividends,
distributions, cash, instruments and other property of proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all such shares or interests, together with all rights in connection
with such property (the “Collateral”). "Indebtedness" is used herein in its most
comprehensive sense and means any and all advances, debts, obligations and
liabilities of the Borrowers to the Secured Party, heretofore, now or hereafter
made, incurred or created, whether voluntary or involuntary and however arising,
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, including under any swap, derivative, foreign
exchange, hedge, deposit, treasury management or other similar transaction or
arrangement at any time entered into by the Borrowers with the Secured Party,
and whether the Borrowers may be liable individually or jointly with others, or
whether recovery upon such Indebtedness may be or hereafter becomes
unenforceable.
 
 
 

--------------------------------------------------------------------------------

 

2. Representations, Warranties and Covenants. The Debtor represents, warrants
and covenants that:
 
(a) The Debtor will duly endorse, in blank, each and every instrument
constituting Collateral by signing on said instrument or by signing a separate
document of assignment or transfer, if required by the Secured Party.
 
(b) The Debtor is the owner of the Collateral free and clear of all liens,
encumbrances, security interests and restrictions, except the Security Interest,
a security interest granted by Debtor to BHC Interim Funding, L.P. and any
restrictive legend appearing on any instrument constituting Collateral.
 
(c) The Debtor will keep the Collateral free and clear of all liens,
encumbrances and security interests, except the Security Interest, the security
interest granted by Debtor to BHC Interim Funding, L.P. and any restrictive
legend appearing on any instrument constituting Collateral.
 
(d) The Debtor will pay, when due, all taxes and other governmental charges
levied or assessed upon or against any Collateral.
 
(e) At any time, upon request by the Secured Party, the Debtor will deliver to
the Secured Party all notices, financial statements, reports or other
communications received by the Debtor as an owner or holder of the Collateral.
 
(f) The Debtor will upon receipt deliver to the Secured Party in pledge as
additional Collateral all securities distributed on account of the Collateral
such as stock dividends and securities resulting from stock splits,
reorganizations and recapitalizations.
 
3. Rights of the Secured Party. The Debtor agrees that the Secured Party may at
any time, whether before or after the occurrence of an Event of Default and
without notice or demand of any kind, (i) notify the obligor on or issuer of any
Collateral to make payment to the Secured Party of any amounts due or
distributable thereon; (ii) in the Debtor’s name or the Secured Party’s name
enforce collection of any Collateral by suit or otherwise, or surrender, release
or exchange all or any part of it, or compromise, extend or renew for any period
any obligation evidenced by the Collateral; (iii) receive all proceeds of the
Collateral; and (iv) hold any increase or profits received from the Collateral
as additional security for the Indebtedness, except that any money received from
the Collateral shall, at the Secured Party’s option, be applied in reduction of
the Indebtedness, in such order of application as the Secured Party may
determine, or be remitted to the Debtor.
 
4. Events of Default. Each of the following occurrences shall constitute an
event of default under this Agreement (herein called “Event of Default”): (i)
the Debtor shall fail to observe or perform any covenant or agreement herein
binding on it; (ii) any representation or warranty by the Debtor set forth in
this Agreement or made to the Secured Party in any financial statements or
reports submitted to the Secured Party by or on behalf of the Debtor shall prove
materially false or misleading; (iii) an “Event of Default”, as defined in any
credit agreement or other instrument or agreement evidencing or governing any or
all of the Indebtedness, shall occur.
 
 
-2-

--------------------------------------------------------------------------------

 
 
5. Remedies upon Event of Default. Upon the occurrence of an Event of Default
and at any time thereafter, the Secured Party may exercise any one or more of
the following rights or remedies: (i) exercise all voting and other rights as a
holder of the Collateral; (ii) exercise and enforce any or all rights and
remedies available upon default to a secured party under the Uniform Commercial
Code as in effect from time to time in the state of New York, including the
right to offer and sell the Collateral privately to purchasers who will agree to
take the Collateral for investment and not with a view to distribution and who
will agree to the imposition of restrictive legends on the certificates
representing the Collateral, and the right to arrange for a sale which would
otherwise qualify as exempt from registration under the Securities Act of 1933;
and if notice to the Debtor of any intended disposition of the Collateral or any
other intended action is required by law in a particular instance, such notice
shall be deemed commercially reasonable if given at least 10 calendar days prior
to the date of intended disposition or other action; and (iii) exercise or
enforce any or all other rights or remedies available to the Secured Party by
law or agreement against the Collateral, against the Debtor or against any other
person or property.
 
 
-3-

--------------------------------------------------------------------------------

 
 
6. Miscellaneous. Any disposition of the Collateral in the manner provided in
Section 5 shall be deemed commercially reasonable. This Agreement can be waived,
modified, amended, terminated or discharged, and the Security Interest can be
released, only explicitly in a writing signed by the Secured Party. A waiver
signed by the Secured Party shall be effective only in the specific instance and
for the specific purpose given. Mere delay or failure to act shall not preclude
the exercise or enforcement of any of the Secured Party’s rights or remedies.
All rights and remedies of the Secured Party shall be cumulative and may be
exercised singularly or concurrently, at the Secured Party’s option, and the
exercise or enforcement of any one such right or remedy shall neither be a
condition to nor bar the exercise or enforcement of any other. All notices to be
given to the Debtor shall be deemed sufficiently given if delivered or mailed by
registered or certified mail, postage prepaid, or by telecopier to the Debtor at
its address or telecopier number, as the case may be, set forth above or at the
most recent address or telecopier number shown on the Secured Party’s records.
All requests under Section 9-210 of the Uniform Commercial Code (i) shall be
made in a writing signed by a person duly authorized by Debtor, (ii) shall be
personally delivered, sent by registered or certified mail, return receipt
requested, or by overnight courier of national reputation, (iii) shall be deemed
to be sent when received by the Secured Party, and (iv) shall otherwise comply
with the requirements of Section 9-210. The Debtor requests that the Secured
Party respond to all such requests which on their face appear to come from an
authorized individual and releases the Secured Party from any liability for so
responding. The Debtor shall pay Secured Party the maximum amount allowed by law
for responding to such requests. The Secured Party’s duty of care with respect
to Collateral in its possession (as imposed by law) shall be deemed fulfilled if
the Secured Party exercises reasonable care in physically safekeeping such
Collateral or, in the case of Collateral in the custody or possession of a
bailee or other third person, exercises reasonable care in the selection of the
bailee or other third person, and the Secured Party need not otherwise preserve,
protect, insure or care for any Collateral. The Secured Party shall not be
obligated to preserve any rights the Debtor may have against prior parties, to
exercise at all or in any particular manner any voting rights which may be
available with respect to any Collateral, to realize on the Collateral at all or
in any particular manner or order, or to apply any cash proceeds of Collateral
in any particular order of application. The Debtor will reimburse the Secured
Party for all expenses (including reasonable attorneys’ fees and legal expenses)
incurred by the Secured Party in the protection, defense or enforcement of the
Security Interest, including expenses incurred in any litigation or bankruptcy
or insolvency proceedings. This Agreement shall be binding upon and inure to the
benefit of the Debtor and the Secured Party and their respective heirs,
representatives, successors and assigns and shall take effect when signed by the
Debtor and delivered to the Secured Party, and the Debtor waives notice of the
Secured Party’s acceptance hereof. If any provision or application of this
Agreement is held unlawful or unenforceable in any respect, such illegality or
unenforceability shall not affect other provisions or applications which can be
given effect, and this Agreement shall be construed as if the unlawful or
unenforceable provision or application had never been contained herein or
prescribed hereby. All representations and warranties contained in this
Agreement shall survive the execution, delivery and performance of this
Agreement and the creation and payment of the Indebtedness. If this Agreement is
signed by more than one person as the Debtor, the term “Debtor” shall refer to
each of them separately and to both or all of them jointly; all such persons
shall be bound both severally and jointly with the other(s); and the
Indebtedness shall include all debts, liabilities and obligations owed to the
Secured Party by any Debtor solely or by both or several or all Debtors jointly
or jointly and severally, and all property described in Section 1 shall be
included as part Collateral, whether it is owned jointly by both or all Debtors
or is owned in whole or in part by one (or more) of them. This Agreement shall
be governed by the internal laws (other than conflict laws) of the state of New
York and, unless the context otherwise requires, all terms used herein which are
defined in Articles 1 and 9 of the Uniform Commercial Code, as in effect in New
York, shall have the meanings therein stated. Each party consents to the
personal jurisdiction of the state and federal courts located in the State of
New York in connection with any controversy related to this Agreement, waives
any argument that venue in any such forum is not convenient, and agrees that any
litigation initiated by any of them in connection with this Agreement may be
venued in either the state and federal courts located in New York County, New
York. THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BASED ON OR PERTAINING TO THIS AGREEMENT.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
-4-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed by the Debtor as of the
date set forth above.

       
PACIFIC CMA INTERNATIONAL, LLC
 
   
   
  By:   /s/ Alfred Lam  

--------------------------------------------------------------------------------

Name: Alfred Lam
 
Title: Manager



 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
To Collateral Pledge Agreement


 
Pledged Entity
 
 
Class of Stock
 
Certificate
Number(s)
 
Number
of Shares
Airgate International Corporation
 
Common Shares
 
C-1
 
C-2
 
81
 
2,025
             
Paradigm International, Inc.
 
Common Shares
 
2
 
100

 
 
 

--------------------------------------------------------------------------------

 